Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3, 5-8, and 10-20 objected to because of the following informalities:  claim 3 capitalizes the term “claim” for no reason.  It appears it should be de-capitalized.  Claims 5-8 and 10-20 do similar as that of claim 3.  Appropriate correction is required.
3.	Claims 1 objected to because of the following informalities: Claim 1 line 3 recites “the system, said system”.  It appears it should “the computer system, said computer system..”  Appropriate correction is required.
4.	Claims 2-8, 17, and 19 objected to because of the following informalities: Claim 2 recites “The system of claim…”.  It appears it should be “The computer system of claim…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation "“the system, said system”" in Claim 1 line 3.   There is insufficient antecedent basis for this limitation in the claim. It appears it should “the computer system, said computer system..”  
Claim 2 recites the limitation “The system of claim…”. in Claim 2 line 1.   There is insufficient antecedent basis for this limitation in the claim.  Claims 3-8, 17, and 19 do similar as that of claim 2.  It appears it should be “The computer system of claim…”.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10133723. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is anticipated by claim 1 of US Patent 10133723.
Claim 2 is anticipated by claim 2 of US Patent 10133723.
Claim 3 is anticipated by claim 3 of US Patent 10133723.
Claim 4 is anticipated by claim 4 of US Patent 10133723.

Claim 6 is anticipated by claim 7 of US Patent 10133723.
Claim 7 is anticipated by claim 8 of US Patent 10133723.
Claim 8 is anticipated by claim 9 of US Patent 10133723.
Claim 9 is anticipated by claim 11 of US Patent 10133723.
Claim 10 is anticipated by claim 12 of US Patent 10133723.
Claim 11 is anticipated by claim 13 of US Patent 10133723.
Claim 12 is anticipated by claim 14 of US Patent 10133723.
Claim 13 is anticipated by claim 16 of US Patent 10133723.
Claim 14 is anticipated by claim 17 of US Patent 10133723.
Claim 15 is anticipated by claim 18 of US Patent 10133723.
Claim 16 is anticipated by claim 19 of US Patent 10133723.
Claim 17 is anticipated by claim 10 of US Patent 10133723.
Claim 18 is anticipated by claim 20 of US Patent 10133723.
Claim 19 is anticipated by claim 5 of US Patent 10133723.
Claim 20 is anticipated by claim 15 of US Patent 10133723.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/               Primary Examiner, Art Unit 2167